DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 10819329. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 9-12 of U.S. Patent No. 10819329 contain all the limitations of claims 1-10 of the instant application.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the Claims
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0026632 to Acharya et al. (Acharya).
As to Claim 1:
Acharya discloses, in FIG. 2:
a power supply device (125) capable of providing a stable power to a control circuit, 
wherein the control circuit is configured to control a circuit breaker connected to a power system, 
wherein the power supply device comprises a power circuit for supplying a power to the control circuit, 

a semiconductor switch element (205) having 
an input terminal (drain terminal of 205) connected to a first node (229- upper) for receiving a direct current, and 
an output terminal (source of 205) connected to a reference node (229- lower), 
wherein the reference node has a voltage lower than a voltage of the first node (¶ [0027]); and 
a first voltage drop element (210) disposed between the first node and a second node (gate of 205), 
wherein the second node is connected to a switching terminal of the semiconductor switch element (gate of 205; ¶ [0024] - ¶ [0031]).  
As to Claim 7:
Acharya further discloses, in FIG. 2:
wherein when a magnitude of the direct current input to the power circuit increases, the gate voltage applied to the switching terminal rises (expected result of nominal operation of transistor [MOSFET] switching device), 
wherein when the magnitude of the direct current input to the power circuit decreases, the gate voltage applied to the switching terminal drops (expected result of nominal operation of transistor [MOSFET] switching device).  
As to Claim 9:
Acharya further discloses, in FIG. 2:
wherein the semiconductor switch element includes a metal oxide semiconductor field effect transistor (MOSFET), a power transistor, a thyristor, or an insulated gate bipolar transistor (IGBT) (¶ [0024] - ¶ [0031]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya as applied to claim 1 above, and further in view of Applicant's Admitted Prior Art (AAPA)- Japanese Patent Application Publication laid-open No. 2015225825-20151214 2017 to Tanaka et al. (Tanaka) [citations based on WIPO translation site].
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the power circuit further includes a capacitor disposed between the second node and the reference node.  
However, Tanaka discloses, in FIG. 17:
wherein the power circuit further includes a capacitor (229) disposed between the second node (disclosed above in Acharya as gate of 205; and herein as gate terminal of 207) and the reference node (disclosed above in Acharya as ‘229- lower’; and herein as node connected to by lower term of 229 and source node of 207; ¶ [0072]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the apparatus for limiting voltage across a switch disclosed by Acharya, by incorporating the lighting device, disclosed by Tanaka, in order to prevent a failure of a device for supplying power which is (erroneously) connected to various load conditions (Tanaka; Abstract).
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein when a voltage higher than a first breakdown voltage is applied across the first voltage drop element, the first voltage drop element electrically conducts to charge the capacitor.
However, Acharya further discloses, in FIG. 2:
wherein when a voltage higher than a first breakdown voltage is applied across the first voltage drop element ("The Zener voltage (or the breakdown voltage) of the first Zener diode facilitates controlling the voltage at which point the MOSFET will be activated [also referred to interchangeably herein as ‘activating voltage’]"; ¶ [0024] - ¶ [0031]), the first voltage drop element electrically conducts to charge the capacitor.  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein the power circuit further includes a second voltage drop element disposed between the second node and the reference node.  
However, Acharya further discloses, in FIG. 2:
wherein the power circuit further includes a second voltage drop element (220) disposed between the second node and the reference node (¶ [0024] - ¶ [0031]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein when a voltage higher than a second breakdown voltage is applied across the second voltage drop element, the second voltage drop element electrically conducts to allow a gate voltage applied to the second node to be kept below the second breakdown voltage.  
However, Acharya further discloses, in FIG. 2:
wherein when a voltage higher than the second breakdown voltage is applied across the second voltage drop element, the second voltage drop element electrically conducts to allow a gate voltage applied to the second node to be kept below the second breakdown voltage ("[t]he second Zener diode is selected to protect the MOSFET from exceeding the maximum gate-to-source voltage;" ¶ [0026], ¶ [0024] - ¶ [0031]).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the second breakdown voltage is lower than an allowable maximum gate threshold voltage at the switching terminal of the semiconductor switch element.  
Acharya further discloses, in FIG. 2:
wherein the second breakdown voltage is lower than an allowable maximum gate threshold voltage at the switching terminal of the semiconductor switch element ("[t]he second Zener diode is selected to protect the MOSFET from exceeding the maximum gate-to-source voltage;" ¶ [0026], ¶ [0024] - ¶ [0031]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the power circuit further includes a current-limiting resistor disposed between the first voltage drop element and the first node [N1].  
However, Tanaka further discloses, in FIG. 17:
wherein the power circuit further includes a current-limiting resistor (208) 121 disposed between the first voltage drop element (disclosed above in Acharya as 210; and herein as 211) and the first node [N1] (disclosed above in Acharya as ‘229- upper’; and herein as upper node of 200, 202, 205 connected to 210, 211).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the apparatus for limiting voltage across a switch disclosed by Acharya, by incorporating the lighting device, disclosed by Tanaka, in order to prevent a failure of a device for supplying power which is (erroneously) connected to various load conditions (Tanaka; Abstract).
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein each of the first and second voltage drop elements includes a Zener diode.  
Acharya further discloses, in FIG. 2:
wherein each of the first and second voltage drop elements and includes a Zener diode (¶ [0024] - ¶ [0031]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842